DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Aug. 4, 2021, the applicants have elected specific species (compound of example 8) within compounds of formula (III) of claim 16 without traverse for further prosecution.
3. Claims 1-20 and 22-27 are pending in the application. Claims 3, 12-14 and 18 are withdrawn from further consideration as being directed to non-elected subject matter.
4. The elected species (compound of example 8 disclosed on page 114 of specification) is allowable over the prior art. Therefore, search has been extended to additional species encompassed by compounds of formula III of claim 16.

Information Disclosure Statement
5. In the IDS filed on Sep. 9, 2020, some references were lined through since the date of publication was missing.

Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating nephrotic disorder and pulmonary hypertension, does not reasonably provide enablement for treating all other disease conditions listed in instant claim 26 such as heart failure, stroke, diabetic nephropathy, malignant tumor, muscular dystrophy etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The instant specification teaches inhibitory effect of instant compounds on TRPC6 protein activity as shown in table 16 on pages 322-330. Based on these teachings, the instant compounds will have therapeutic utility for treating specific disease conditions where TRPC6 inhibitors are well known in the art to have therapeutic utility such as pulmonary hypertension and nephrotic syndrome (supported by NPL documents listed on applicant’s form 1449). However, there is no teaching, suggestion either in the .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. Claims 1-2, 4-11, 15-17, 19-20 and 23-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fesik (U.S. Patent 10,501,421 B1).
Fesik discloses substituted benzimidazoles as modulators of RAS signaling for treating cancer (see col. 71, lines 28-66). The compounds disclosed in example 240 (see column 230), example 261 (see column 242) and example 290 (see column 256) by 

                                 IMPROPER    MARKUSH    GROUP
10. Claims 1-2, 4-11, 15 and 23-27 are rejected under doctrine of Improper Markush Grouping since there is no common core present in compounds of formula (I). In compounds of formula (I), variables R6, p, Z1-Z6 and R1 are critical for the common core of these compounds.
Allowable Subject Matter
11. Claim 22 is allowed since compounds disclosed in claim 22 are neither disclosed nor obvious over the prior art.

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                          /CHARANJIT AULAKH/                                          Primary Examiner, Art Unit 1625